                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

JOHNNIE BROWN,

                      Plaintiff,                   Case No. 1:19-cv-235
v.                                                 Honorable Paul L. Maloney
MUSKEGON COUNTY JAIL et al.,

                      Defendants.
____________________________/

                                        JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s claims under 34 U.S.C. § 30301 and 18 U.S.C.

§ 2243 are DISMISSED WITH PREJUDICE for failure to state a claim, pursuant to 28 U.S.C.

§§ 1915(e)(2), 1915A.

              IT IS FURTHER ORDERED that Plaintiff’s claims under 42 U.S.C. § 1983, to

the extent they challenge the validity of his interrogation by Defendant Stratton, are DISMISSED

WITHOUT PREJUDICE for failure to state a claim, pursuant to 28 U.S.C. §§ 1915(e)(2),

1915A, because they are barred by the doctrine in Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

              IT IS FURTHER ORDERED that all other claims under 42 U.S.C. § 1983 are

DISMISSED WITH PREJUDICE for failure to state a claim, pursuant to 28 U.S.C.

§§ 1915(e)(2), 1915A.
              IT IS FURTHER ORDERED that Plaintiff’s claims arising under state law, if

any, are DISMISSED WITHOUT PREJUDICE because the Court declines to exercise

supplemental jurisdiction over them, pursuant to 28 U.S.C. § 1367(c)(3).



Dated:   June 14, 2019                             /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge




                                               2
